Keenan, J.,
concurring in part, dissenting in part.
For the reasons stated by the majority in its opinion, I agree that Speight’s conviction for distribution of heroin should be affirmed. However, I believe that the evidence before the trial court was sufficient to convict Speight of grand larceny. For this reason, I dissent from that portion of the majority opinion which reverses the conviction for grand larceny.
On appeal, the evidence must be reviewed in accordance with the standard set forth in Higginbotham v. Commonwealth, 216 *148Va. 349, 218 S.E.2d 534 (1975):
Where the sufficiency of the evidence is challenged after conviction, it is our duty to consider it in the light most favorable to the Commonwealth and give it all reasonable inferences fairly deducible therefrom. We should affirm the judgment unless it appears from the evidence that the judgment is plainly wrong or without evidence to support it.
Id. at 352, 218 S.E.2d at 537 (citations omitted).
The trial court received testimony describing Speight as the individual who organized the transaction and assisted in its culmination. Detective Spaulding stated that he paid Speight $20 “for the introduction on the 13th to set up the deal to buy the stereo equipment.” Spaulding further testified that at the time of the transaction in Saunders’ apartment, Speight asked Saunders how much money he was going to give him. Following this question, Spaulding observed Saunders hand Speight two bills of unknown denomination. Spaulding also stated that Speight was present when he and Saunders agreed on the terms of the sale.
Speight gave a wholly different account of his role in the transaction. He said that Spaulding, who was driving his own car over to Saunders’ apartment, paid him the money “for riding me over to 1844 West Grace Street.” In essence, this was tantamount to saying that he was paid merely for keeping Spaulding company on the ride over to Saunders’ apartment. In further contrast to Spaulding’s testimony, Speight denied that he had received any money from Saunders. Speight also stated that after Saunders showed them the equipment, Spaulding and Saunders went into the hall and later returned to the room where Speight was waiting. Speight stated that, at that time, Spaulding told him that he and Saunders had “consummated the deal.”
Presented with material conflicts in the evidence, the trial court was entitled to believe Spaulding and disbelieve Speight. Further, it was entitled to conclude that Speight gave inherently incredible testimony concerning why Spaulding had given him money. Based on Spaulding’s testimony, the court was entitled to find that Speight had lied in denying that he had organized and actively participated in the transaction. Further, the court was entitled to find that Speight had lied when he denied that Saunders had paid *149him for helping in the sale of the property. In receiving this testimony, the trial court was able to observe the witness’ demeanor and evaluate their credibility. If the court found that Speight’s testimony was incredible, it was entitled to infer that he was lying to conceal his guilt. See Carter v. Commonwealth, 223 Va. 528, 532, 290 S.E.2d 865, 867 (1982).
An additional circumstance presented for the court’s consideration was the fact that Speight did not take Spaulding directly up to Saunders’ apartment, but went up alone first. When Speight went up to Saunders’ apartment, Spaulding remained in the car that was parked in front of 1847 West Grace Street. The trial court was entitled to find this circumstance suspicious in light of Speight’s denial that he had any role in the transaction. His act of going up alone first to Saunders’ apartment was inconsistent with this denial, and was circumstantial evidence bearing on the issue of his knowledge whether the property was stolen.
A further circumstance bearing on the issue of Speight’s guilty knowledge was the fact that he returned with Detective Spaulding to meet Saunders the next day. On this occasion, Spaulding purchased the .44 magnum handgun and the mini-stereo set. Spaulding testified that he paid Speight $10 for “helping on the deal with the gun and the radio.” From this circumstance, the court was entitled to question why, if Speight had been a passive nonparticipant in the October 13, 1983, transaction as he alleged, he had again accompanied Spaulding the next day. The court was entitled to consider this circumstance as further evidence that Speight was untruthful about his role in the October 13, 1983 sale, and that he did in fact organize the transaction on that date.
The trial court, therefore, received both direct and circumstantial evidence that Speight organized the disposition of the stolen property, as well as evidence that he was untruthful in his account of his participation. The trial court was entitled to infer guilty knowledge on the part of Speight upon finding his testimony untruthful about material facts and upon consideration of his conduct prior to, and during the sale of, the stolen property. Finding that he knew the property was stolen, there was sufficient evidence for the court to convict Speight of grand larceny. As stated in Moehring v. Commonwealth, 223 Va. 564, 568, 290 S.E.2d 891, 892 (1982), “anyone who knows that personal property is stolen and assists in its transportation or disposition is guilty of larceny.”
*150Reviewing the evidence in its totality, I believe the trial court was entitled to conclude that Speight knew that the property was stolen, actively participated in its disposition, and lied about his actual role in the transaction in order to mask this fact. For this reason, I would affirm the conviction for grand larceny.